Exhibit 10.22 July 28, 2011 Via Electronic Mail Mr. Dennis Thatcher Chief Operating Officer Mission Broadcasting, Inc. 30400 Detroit Road Suite 304 Westlake, OH 44145-1855 Re:WFXP Time Brokerage Agreement Dear Dennis: Pursuant to Paragraph 1 of the Amendment to Time Brokerage Agreement dated as of July 17, 2006 between Nexstar Broadcasting, Inc. and Mission Broadcasting, Inc., this letter is to notify you that Nexstar hereby elects to extend the Time Brokerage Agreement through August 16, 2016. Please let me know if you have any questions concerning this extension of the TBA. Sincerely, /s/ Elizabeth Ryder Elizabeth Ryder Vice President & General Counsel
